Case: 14-20719      Document: 00513299257         Page: 1    Date Filed: 12/08/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-20719
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         December 8, 2015
USMAN BANKOLE SANNI-SHITTU,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner-Appellant

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL; JEH CHARLES
JOHNSON, SECRETARY, DEPARTMENT OF HOMELAND SECURITY;
KENNETH LANDGREBE; WARDEN R. LACI,

                                                 Respondents-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CV-1057


Before HIGGINBOTHAM, SMITH, and OWEN, Circuit Judges.
PER CURIAM: *
       Usman Bankole Sanni-Shittu requests permission to proceed in forma
pauperis (IFP) in his appeal from the district court’s grant of summary
judgment for the appellees on his 28 U.S.C. § 2241 petition, wherein he
challenged his continued detention beyond the presumptively reasonable six-
month period following a final order of removal.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20719     Document: 00513299257        Page: 2   Date Filed: 12/08/2015


                                     No. 14-20719

      A movant seeking leave to proceed IFP on appeal must show that he is a
pauper and that the appeal is taken in good faith, i.e., that the appeal presents
nonfrivolous issues. Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982). If the
appeal is frivolous, this court may dismiss it sua sponte. Baugh v. Taylor, 117
F.3d 197, 202 & n.24 (5th Cir. 1997); 5TH CIR. R. 42.2. This court reviews a
grant of summary judgment de novo, applying the same standard as the
district court. Nickell v. Beau View of Biloxi, L.L.C., 636 F.3d 752, 754 (5th
Cir. 2011); FED. R. CIV. P. 56(a).
      The record establishes that Sanni-Shittu conspired or acted to prevent
his removal. See 8 U.S.C. § 1231(a)(1)(C). The Government presented evidence
showing that the Nigerian Consulate was in the process of preparing travel
documents, but a few weeks before his scheduled removal, Sanni-Shittu
notified the consulate that he would be filing a § 2241 petition. Because the
Nigerian Consulate will not issue travel documents if an alien has pending
litigation, and because he has failed to request the issuance of travel
documents directly, Sanni-Shittu has acted to prevent his removal.               See
§ 1231(a)(1)(C).   Sanni-Shittu also has failed to show that, under the
circumstances, his continued detention violates his constitutional rights or
that “there is no significant likelihood of removal in the reasonably foreseeable
future.” Zadvydas v. Davis, 533 U.S. 678, 701 (2001).
      Accordingly, Sanni-Shittu’s motion to proceed IFP on appeal is DENIED
and his appeal is DISMISSED as frivolous. See 5TH CIR. R. 42.2. His motion
for leave to file a supplemental appellate brief also is DENIED.




                                          2